Title: To Thomas Jefferson from James Wood, 14 January 1797
From: Wood, James
To: Jefferson, Thomas


                    
                        Sir
                        Richmond 14th January 1797.
                    
                    I have the honor to enclose you an Authenticated Copy of a Resolution which passed the General Assembly at their late Session, respecting the boundary line between this Commonwealth and the State of Maryland; together with a Copy of the Resolution of the Legislature of Maryland On the same Subject. I pray you Sir, to have the goodness to Acknowledge the receipt of this dispatch as soon as Convenient. I have the honor to be with due Consideration & Respect. Sir Yr. Mo. Obt. servt.
                    
                        James Wood
                    
                 